Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 16} I concur in the syllabus; it simply and generally reasserts the constitutional mandate of Section 5a, Article XII of the Ohio Constitution. I dissent from the judgment because the phrase “other statutory highway purposes” in Section 5a has more significance than the majority opinion credits it with. See Steele, Hopkins & Meredith Co. v. Miller (1915), 92 Ohio St. 115, 120, 110 N.E. 648 (effect should be given to every part of a constitution); State ex rel. Maurer v. Sheward (1994), 71 Ohio St.3d 513, 521, 644 N.E.2d 369.
{¶ 17} When it enacted R.C. 315.12(A), the General Assembly was aware of Section 5a. The General Assembly knew that R.C. 315.12(A) was on its face contrary to Section 5a, except for the term “other statutory highway purposes.” See Steele, 92 Ohio St. at 126, 110 N.E. 648, quoting Cooley, Constitutional Limitations (7th Ed.1903) 257 (courts “ ‘must assume that legislative discretion has been properly exercised’ ”). I conclude that the General Assembly intended R.C. 315.12(A) to be considered as an “other statutory highway purpose! ]”; there is no other way for R.C. 315.12(A) to pass constitutional muster.
{¶ 18} Insurance is a “cost of operation of the office of county engineer” within the meaning of R.C. 315.12(A). See 1997 Ohio Atty.Gen.Ops. No. 97-020; 1994 Ohio Atty.Gen.Ops. No. 94-031. I conclude that the payment of insurance from funds “derived from fees, excises, or license taxes relating to registration, operation, or use of vehicles” is not contrary to Section 5a, Article XII of the Ohio Constitution because such payment is authorized by a “statutory highway purpose[ ],” namely, R.C. 315.12(A).
Lundberg Stratton, J., concurs in the foregoing opinion.